Exhibit 10.3
AMENDMENT NUMBER SIX TO THE
COUSINS PROPERTIES INCORPORATED
2005 RESTRICTED STOCK UNIT PLAN
     WHEREAS, the Compensation, Succession, Nominating and Governance Committee
of the Board of Directors of Cousins Properties Incorporated (the “Committee”)
has the authority, pursuant to § 9 of the Cousins Properties Incorporated 2005
Restricted Stock Unit Plan (the “Plan”) to amend the Plan from time to time, to
the extent the Committee deems necessary or appropriate;
     WHEREAS, the Committee has determined that it is in the best interest of
Cousins Properties Incorporated to amend the Plan in various respects to be
consistent with the Cousins Properties Incorporated 2009 Incentive Stock Plan
and has approved an amendment to the Plan to effect these changes;
     NOW THEREFORE, the Plan is amended, as approved by the Committee, effective
as of May 12, 2009, as follows:
§ 1.
     By amending § 2.6 to read as follows:
     2.6 Change in Control — means any one of the following events or
transactions

  (a)   any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the
1934 Act) after May 12, 2009 becomes the beneficial owner (as defined in
Rule 13d-3 under the 1934 Act) directly or indirectly, of securities
representing 30% or more of the combined voting power for election of directors
of the then outstanding securities of the CPI or any successor to the CPI;
provided, however, the following transactions shall not constitute a Change of
Control under this § 2.6(a): (A) any acquisition of such securities by any
employee benefit plan (or a related trust) sponsored or maintained by the CPI or
any corporation controlled by the CPI, (B) an acquisition of voting securities
by the CPI or by any person owned, directly or indirectly, by the holders of at
least 50% of the voting power of the CPI’s then outstanding securities in
substantially the same proportions as their ownership in CPI shares, (C) any
acquisition of voting securities in a transaction which satisfies the
requirements of § 2.6(e)(A), § 2.6(e)(B) and § 2.6(e)(C), or (D) any acquisition
directly from the CPI;

 



--------------------------------------------------------------------------------



 



  (b)   during any period of two consecutive years or less, individuals who at
the beginning of such period constitute the Board cease for any reason after
May 12, 2009 to constitute at least a majority of the Board, unless the election
or nomination for election of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period;     (c)   the shareholders of the CPI after May 12,
2009 approve any dissolution or liquidation of the CPI;     (d)   the
consummation of a sale or other disposition of all or substantially all of the
assets of the CPI, other than a transaction (A) in which the CPI’s voting
securities outstanding before the consummation of the transaction continue to
represent, either directly or indirectly, at least 51% of the voting power of
the surviving entity immediately after the transaction, (B) where at least 50%
of the directors of the surviving entity were CPI directors at the time the
Board approved the transaction (or whose nominations or elections were approved
by at least two-thirds of the CPI directors who were on the Board at that time),
and (C) after which no person or group owns 20% or more of the voting power of
the surviving entity, unless such voting power is solely as a result of voting
power held in the CPI prior to the consummation of the transaction; or     (e)  
consummation by the CPI of (i) any consolidation, merger, reorganization or
business combination, or (ii) the acquisition of assets or stock in another
entity, in each case, other than a transaction (A) in which the CPI’s voting
securities outstanding before the consummation of the transaction continue to
represent, either directly or indirectly, at least 51% of the voting power of
the surviving entity immediately after the transaction, (B) where at least 50%
of the directors of the surviving entity were CPI directors at the time the
Board approved the transaction (or whose nominations or elections were approved
by at least two-thirds of the CPI directors who were on the Board at that time),
and (C) after which no person or group owns 20% or more of the voting power of
the surviving entity, unless such voting power is solely as a result of voting
power held in the CPI prior to the consummation of the transaction.

§ 2.
     By adding the following new definitions as § 2.21, § 2.22 and § 2.23:
     2.21. Cause — means, unless otherwise provided in a Key Employee’s Award
Certificate, the occurrence of any of the following:

2



--------------------------------------------------------------------------------



 



  (a)   Key Employee is convicted of, or pleads guilty to, any felony or any
misdemeanor involving fraud, misappropriation or embezzlement, or Key Employee
confesses or otherwise admits to the CPI, any of its Subsidiaries or Affiliates,
any officer, agent, representative or employee of the CPI or one of its
Subsidiaries or Affiliates, or to a prosecutor, or otherwise publicly admits, to
committing any action that constitutes a felony or any act of fraud,
misappropriation, or embezzlement; or     (b)   there is any material act or
omission by Key Employee involving malfeasance or gross negligence in the
performance of Key Employee’s duties to the CPI or any of its Subsidiaries or
Affiliates to the material detriment of the CPI or any of its Subsidiaries or
Affiliates; or     (c)   Key Employee breaches in any material respect any other
agreement or understanding between Key Employee and the CPI in effect as of the
time of such termination;

     provided, however, that no such act or omission or event shall be treated
as “Cause” under this definition unless:

  (d)   Key Employee has been provided a detailed, written statement of the
basis for CPI’s belief that such act or omission or event constitutes “Cause”
and an opportunity to meet with the Committee (together with Key Employee’s
counsel if Key Employee chooses to have counsel present at such meeting) after
Key Employee has had a reasonable period in which to review such statement; and
    (e)   the Committee after meeting with Key Employee (unless Key Employee
refuses the opportunity for such meeting) determines reasonably and in good
faith and by the affirmative vote of at least a majority of the members of the
Committee then in office at a meeting called and held for such purpose that
“Cause” does exist under the Plan.

     2.22. Good Reason” means, unless otherwise provided in a Key Employee’s
Award Certificate:

  (a)   there is a reduction after a Change in Control, but before the end of
Key Employee’s Protection Period, in Key Employee’s annual base salary or there
is a reduction after a Change in Control, but before the end of Key Employee’s
Protection Period, in Key Employee’s eligibility to receive any annual bonuses
or other

3



--------------------------------------------------------------------------------



 



      incentive compensation, such that Key Employee’s eligibility to receive
such bonuses or other incentive compensation is substantially different than it
was immediately prior to such Change in Control, all without Key Employee’s
express written consent;

  (b)   there is a significant reduction after a Change in Control, but before
the end of Key Employee’s Protection Period, in the scope of Key Employee’s
duties, responsibilities, or authority, or a change in Key Employee’s reporting
level by more than two levels (in each case, other than as a result of a mere
change in Key Employee’s title, if such change in title is consistent with the
organizational structure of the CPI or its successor following such Change in
Control), all without Key Employee’s express written consent;     (c)   the CPI
or any successor thereto, at any time after a Change in Control, but before the
end of Key Employee’s Protection Period (without Key Employee’s express written
consent), transfers Key Employee’s primary work site from Key Employee’s primary
work site on the date of such Change in Control or, if Key Employee subsequently
consents in writing to such a transfer [under this Agreement], from the primary
work site that was the subject of such consent, to a new primary work site that
is more than thirty-five (35) miles from Key Employee’s then current primary
work site, unless such new primary work site is closer to Key Employee’s primary
residence than Key Employee’s then current primary work site; or     (d)   the
CPI or any successor thereto, after a Change in Control, but before the end of
Key Employee’s Protection Period (without Key Employee’s express written
consent), fails to continue to provide to Key Employee health and welfare
benefits, deferred compensation benefits, Key Employee perquisites (other than
the use of a CPI airplane for personal purposes), stock options, restricted
stock and restricted stock unit grants, each as applicable at the time of such
Change in Control, that are in the aggregate comparable in value to those
provided to Key Employee immediately prior to the Change in Control;

     provided, however, that no such act or omission shall be treated as “Good
Reason” under this § 2.22 if Key Employee has refused a bona fide offer of
continued employment with the CPI, a Subsidiary or Affiliate thereof or the
CPI’s successor following the Change in Control, the terms of which offer would
not amount to Good Reason in accordance with (a) through (d) above; and

4



--------------------------------------------------------------------------------



 



     further provided, that no such act or omission shall be treated as “Good
Reason” under this § 2.22 unless:

  (e)   (1) Key Employee delivers to the Committee a detailed, written statement
of the basis for Key Employee’s belief that such act or omission constitutes
Good Reason; and

     (2) Key Employee delivers such statement before the later of (i) the end of
the ninety (90) day period that starts on the date there is an act or omission
which forms the basis for Key Employee’s belief that Good Reason exists, or
(ii) the end of the period mutually agreed upon for purposes of this subsection
(e)(2) in writing by Key Employee and [the Chairman of] the Committee; and
     (3) Key Employee gives the Committee a thirty (30) day period after the
delivery of such statement to cure the basis for such belief; and
     (4) Key Employee resigns by submitting a written resignation to the
Committee during the sixty (60) day period that begins immediately after the end
of the thirty (30) day period described in subsection (e)(3) above if Key
Employee reasonably and in good faith determines that Good Reason continues to
exist after the end of such thirty (30) day period; or

  (f)   The CPI states in writing to Key Employee that Key Employee has the
right to treat any such act or omission as Good Reason under this Plan and Key
Employee resigns during the sixty (60) day period that starts on the date such
statement is actually delivered to Key Employee.     (g)   If Key Employee
consents in writing to any reduction described in § 2.22(a) or (b), to any
transfer described in § 2.22(c) or to any failure described in § 2.22(d) in lieu
of exercising Key Employee’s right to resign for Good Reason and delivers such
consent to the CPI, the date such consent is delivered to CPI thereafter shall
be treated under this definition as the date of a Change in Control for purposes
of determining whether Key Employee subsequently has Good Reason under the Plan
as a result of any subsequent reduction described in § 2.22(a) or (b), any
subsequent transfer described in § 2.22(c) or any subsequent failure described
in § 2.22(d).

     2.23. Protection Period” shall mean the two (2) year period which begins on
the date of a Change in Control; provided, however, a resignation by Key
Employee shall be treated under this Plan as if made during Key Employee’s
Protection Period if:

5



--------------------------------------------------------------------------------



 



  (a)   Key Employee gives the Committee the statement described in subsection
(e)(1) of the second proviso of § 2.22 prior to the end of the thirty (30) day
period that immediately follows the end of the Protection Period and Executive
thereafter resigns within the period described in such subsection (e); or    
(b)   CPI provides the statement to Key Employee described in subsection (f) of
the second proviso of § 2.22 prior to the end of the thirty (30) day period that
immediately follows the end of the Protection Period and Key Employee thereafter
resigns within the period described in such subsection (f).

§ 3.
     By amending § 8 to read as follows:
     8.1. Continuation or Assumption of Plan or Awards. If (1) there is a Change
in Control of CPI and this Plan and the outstanding Awards granted under this
Plan are continued in full force and effect or there is an assumption or
substitution of the outstanding Awards granted under this Plan in connection
with such Change in Control and (2) (i) a Key Employee’s employment with the
CPI, any Subsidiary of the CPI, any Parent of the CPI, or any Affiliate of the
CPI is terminated at the CPI’s initiative for reasons other than Cause or is
terminated at the Key Employee’s initiative for Good Reason within the
Protection Period or (ii) a Director’s service on the Board terminates for any
reason within the two-year period starting on the date of such Change in
Control, then any outstanding issuance and forfeiture conditions on such Key
Employee’s or Director’s Awards automatically shall expire and shall have no
further force or effect on or after the date his or her employment or service so
terminates.
     8.2. No Continuation or Assumption of Plan or Awards. If there is a Change
in Control of CPI and the outstanding Awards granted under this Plan are not
continued in full force and effect or there is no assumption or substitution of
the Awards granted under this Plan in connection with such Change in Control,
then (1) any then outstanding issuance and forfeiture conditions on Awards
granted under this Plan automatically shall be deemed 100% satisfied as of the
date of such Change in Control, and (2) the Awards shall be automatically
cancelled in exchange for the cash payment, if any, owed under such Awards as of
the date of such Change in Control; provided, if any issuance or forfeiture
condition described in this § 8 relates to satisfying any performance goal and
there is a target for such goal, such issuance or forfeiture condition shall be
deemed satisfied under this § 8.2 only to the extent of such target unless such
target has been exceeded before the date of such Change in Control, in which
event such issuance or forfeiture condition shall be deemed satisfied to the
extent such target had been so exceeded.
     IN WITNESS WHEREOF, Cousins Properties Incorporated has caused this
Amendment Number Six to be executed by its duly authorized officers and its seal
to be affixed as of this 15th day of May, 2009.

6



--------------------------------------------------------------------------------



 



            Cousins Properties Incorporated
      By:   /s/ Robert M. Jackson        Name:   Robert M. Jackson      
Title:   Senior Vice President,
General Counsel and
Corporate Secretary    

7